I N     T H E       C O U R T O F A P P E A L S
                                                    A T K N O X V I L L E                                                                      FILED
                                                                                                                                            November 23, 1998

                                                                                                                                            Cecil Crowson, Jr.
                                                                                                                                             Appellate Court
                                                                                                                                                   Clerk

T R U D Y     R .     S W A T Z E L L         P A R M A N )                  G R E E N E C O             U N T Y
                                                                                 )     0 3 A 0           1 - 9 8 0 8 - C H - 0 0 2 5 8
P. l a i n t i f f - A p p e l l a n t                                )
                                                                                 )
                                                                                 )
            v .                                                                  )     H O N .             T H O M A S       R .   F R I E R S O N ,       I I
                                                                                 )     C H A N           C E L L O R
                                                                                 )
M A R K R O B E R T           S W A T Z E L L a n d                              )
C O V E Y D I A N E           K E L L E Y S W A T Z E L L                        )
                                                                                 )
            D e f e n d a n t s - A p p e l l e e s                              )     A F F I           R M E D     A N D     R E M A N D E D




T R U D Y     R .     S W A T Z E L L         P A R M A N ,        P r o     S e

J A C K     H .     B U R K H A R D         O F      G R E E N E V I L L E         F O R       A P P E L L E E S




                                                                   O   P     I     N     I     O     N




                                                                                                                             G o d d a r d ,     P . J .




                        T r u d y         R o s e      S w a t z e l l ,         n o w       P a r m a n ,         p r o s e c u t i n g       t h i s

c a s e – - b o t h         b e l o w       a n d      o n     a p p e a l – - p r o           s e ,       f i l e d     a     c o m p l a i n t     o n

A p r i l     6 ,     1 9 9 8 ,         w h i c h      i s     s t y l e d       “ P e t i t i o n           t o     C o r r e c t       A d o p t i o n

A g r e e m e n t ”         a g a i n s t         h e r      f o r m e r     h u s b a n d ,             M a r k     R o b e r t       S w a t z e l l     a n d

h i s     p r e s e n t       w i f e ,       C o v e y        D i a n n e       K e l l y         S w a t z e l l .           M s .     S w a t z e l l     h a d

a d o p t e d       t h e     c h i l d r e n          o f     M s .   P a r m a n           a n d       M r .     S w a t z e l l - – J e s s i c a

N i c o l e       S w a t z e l l         ( d . o . b .        7 / 2 / 8 1 ) ,         a n d       C h u c k       R o b e r t     S w a t z e l l

( d . o . b .       5 / 2 3 / 8 3 ) - - b y            a     d e c r e e     f i l e d         i n       F e b r u a r y       1 9 9 2 .
                            M s .         P a r m a n           a l l e g e s                 h a r a s s i n g             t a c t i c s ,         t h r e a t s       o f

i m p r i s o n m e n t ,                 a n d       l i e s         a s         t o         h e r ,         a n d         m i s l e a d i n g           s t a t e m e n t s       t o

t h e   T r i a l           C o u r t           i n     s u p p o r t                 o f       h e r         p e t i t i o n .



                            H e r         p e t i t i o n             s e e k s               t h e       f o l l o w i n g           r e l i e f :



                    1 .                   T h a t       t   h   e o       r d e r             t o w a i v e t h e o r d e r o f
          r e f e r e n c e               , s o c       i   a   l i       n v e s t           i g a t i o n a n d r e p o r t t o t h e                             c o u r t
          p u r s u a n t                 t o s t       a   t   u t e     , b e               r e v e r s e d .  T h a t t h e c o u r t                            o r d e r
          a c o m p l e t                 e i n v       e   s   t i g     a t i o n           .

                          2 .   T h a t                 a       c o u n s e l o r                   f o r       t h e       c h i l d r e n         b e     a p p o i n t e d
          b y         t h e c o u r t .

                          3 .     T h a t l e g a l c o u n s e l                                         b e       a p p o i n t e d         b y     t h e     c o u r t
          t o         r e p r e s e n t t h e c h i l d r e n .

                    4           .     T h a t           t   h e       c   h   i   l d r e n b e a l l o w e d t o r e p o r t t h e i r
          c i r c u m           s t a n c e s           a   n d       w   i   s   h e s b e f o r e t h e c o u r t p e r s o n a l l y .
          T h a t t             h e i r s a f           e   t y       f   r   o   m a b u s e b y M A R K R O B E R T S W A T Z E L L b e
          i n s u r e           d f o r t h             i   s e       v   e   n   t .

                    5 .     T h a t t h                         e     v   i   s   i   t   a   t i o n r i g h t s o f t h e n a t u r a l
          m o t h e r T R U D Y R O S                           E     S   W   A   T   Z   E   L L P A R M A N b e f o l l o w e d i n
          a c c o r d a n c e t o t h                           e     d   i   v   o   r   c   e d e c r e e , a n d i n a c c o r d a n c e                               t o
          t h e w i s h e s o f t h                             e     c   h   i   l   d   r   e n .

                    6 .     T h a t a l l c o s t s f o r t h i s p e t i t i o n , l e g a l
          c o u n s e l , a n d c o u n s e l o r , a n d s u b s e q u e n t e v a l u a t i o n s b e
          b o r n e b y M A R K R O B E R T S W A T Z E L L a n d C O V E Y D I A N E K E L L E Y
          S W A T Z E L L .

                            7   .         T h   a t     M A R       K R O B           E R T S         W   A   T Z   E   L L a     n d C     O V E   Y D I A N E
          K   E   L   L   E Y       S   W A T   Z E L   L b         e o r d           e r e d         t   o     f   o   r f e i   t t h     e $     5 0 0 d o l l a r
          b   o   n   d     a   s   s   e r t   i o n     f r       o m t h           e p r i         o   r     a   g   r e e m   e n t ,     a n   d b e p a i d
          d   i   r   e   c t   l   y     t o     t h   e c         h i l d r         e n , d         u   e     t   o     t h e     f a c   t o     f t h e i r
          i   n   j   u   r y       o   f t     h e     c h i       l d r e n           t h r o       u   g   h     t   h e i r     l i e   s ,
          m   i   s   r   e p   r   e   s e n   t a t   i o n       s t o             t h e c         o   u   r t   ,     a n d     d e p   r i v   a t i o n     o f
          c   o   m   m   u n   i   c   a t i   o n     w i t       h t h e           i r n a         t   u   r a   l     m o t   h e r .



                            T h e         S w a t z e l l s               f i l e d             a     m o t i o n           s e e k i n g       d i s m i s s a l         o f   t h e

p e t i t i o n           a n d         i n     t h e       a l t e r n a t i v e                     f o r         a     s u m m a r y       j u d g m e n t .           A s   a

p r e d i c a t e           f o r         t h e i r         m o t i o n               t h e y         m a k e           t h e     f o l l o w i n g         a l l e g a t i o n s :



                                                                                                      2
                            D e f     e n   d a n t     s a v       e r     t h     a t     t h     e P l     a i n   t i f     f ’   s   “   P   e
                                                                                                                                                  t i         t   i   o   n       t o
            C   o   r r   e c t       A d   o p t i     o n ”       ( s .   i .     c . )     i     s ( 1     )   t   i m e       b   a r r   e   d p         u   r   s   u   a   n t
            t   o     s   t a t u     t e   ; ( 2       ) i s         t i   m e       b a   r r     e d b     a s e   d   u     p o   n   t   h   e d         o   c   t   r   i   n e
            o   f     l   a c h e     s ,     a c q     u i e s     c e n   c e       a n   d       e s t o   p p e   l ;       ( 3   )   t   i   m
                                                                                                                                                  e           b   a   r   r   e   d
            u   p   o n     e q u     i t   a b l e       p r i     n c i   p l     e s     t h     a t t     h e     p a r     e n   t - c   h   i
                                                                                                                                                  l d         (   r   e   n   )
            r   e   l a   t i o n     s h   i p h       a s e       x i s   t e     d f     o r       o v e   r   s   i x       ( 6   )   y   e   a
                                                                                                                                                  r s             b   e   t   w   e e n
            D   e   f e   n d a n     t s     a n d       t h e       c h   i l     d r e   n       v i s     a   v   i s       a d   o p t   i   o
                                                                                                                                                  n ,             a   n   d
            t   h   a t     t h e       S   t a t e       o f       T e n   n e     s s e   e       h a s     a n     i n t     e r   e s t       i
                                                                                                                                                  n
            p   r   o t   e c t i     n g     s u c     h i n       t e r   e s     t ;     ( 4     ) t h     a t     P l a     i n   t i f   f h a           s     n o
            l   e   g a   l s t       a n   d i n g       t o       b r i   n g       t h   i s       a c t   i o n   ;   (     5 )     t h   a t t           h   e
            C   o   m p   l a i n     t     f a i l     s t o         s t   a t     e a       c     l a i m     u p   o n       w h   i c h     r e l         i   e f c a n
            b   e     g   r a n t     e d   ; ( 6       ) t h       e r e     h     a s     b e     e n n     o M     o t i     o n     f o   r R e           l   i e f
            f   r   o m     t h e       J   u d g m     e n t       f i l   e d       p u   r s     u a n t     t o     T .     R .   C . P   . R u           l   e 6 0 ;
            a   n   d     ( 7 )       t h   e F i       n a l       D e c   r e     e i     s       r e s     j u d   i c a     t a   .

                            D e f e       n d   a n t s       a r e e n         t   i t l e d t o S u m               m a   r   y     J u d g m       e   n   t a s a
            m   a   t   t e r o f           l   a w b e       c a u s e         t   h e p l e a d i n g s               a   n   d     A f f i d       a   v   i t s s h o w
            t   h   a   t t h e r         e     a r e n       o m a t e         r   i a l i s s u e s o               f     f   a c   t i n           d   i   s p u t e .
            B   r   i   e f o f           l a   w i n         s u p p o r       t     o f t h i s M o t               i o   n     i   s a t t         a   c   h e d
            h   e   r   e w i t h         a n   d m a d       e a p a           r   t o f t h i s M o                 t i   o   n .



                              T h e       C h a n c e l l o r           f i l e d           a       m e m o r a n d u m           o p i n i o n               ( s e e

a p p e n d i x )             w h i c h         w e     b e l i e v e           c o r r e c t l y             a d d r e s s e s           t h e           q u e s t i o n s

r a i s e d         i n       t h i s       a p p e a l .             W e       a c c o r d i n g l y             a d o p t           h i s       o p i n i o n                   a s     t h e

o p i n i o n           o f     t h i s         C o u r t .



                              F o r       t h e       f o r e g o i n g             r e a s o n s         t h e       j u d g m e n t             o f         t h e           T r i a l

C o u r t       i s       a f f i r m e d             a n d     t h e       c a u s e           r e m a n d e d           f o r       s u c h         f u r t h e r

p r o c e e d i n g s ,               i f       a n y ,       a s     m a y         b e     n e c e s s a r y             a n d       c o l l e c t i o n                     o f       c o s t s

b e l o w .             C o s t s         o f     a p p e a l         a r e         a d j u d g e d           a g a i n s t           M s .       P a r m a n                 a n d       h e r

s u r e t y .




                                                                                                3
                                                            _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                            H o u s t o n M . G o d d a r d , P . J .


C O N C U R :



_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
H e r s c h e l P . F r a n k s , J .



_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
D o n T . M c M u r r a y , J .




                                                                  4